Exhibit 10.55

SECURITIES INDUSTRY AUTOMATION CORPORATION

SUPPLEMENTAL INCENTIVE PLAN

As Amended and Restated Effective

January 1, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE 1.   

INTRODUCTION

   1 2.   

DEFINITIONS

   1 3.   

ELIGIBILITY

   4 4.   

ADMINISTRATION

   4 5.   

PARTICIPANT ACCOUNTS

   5 6.   

CONTRIBUTIONS

   5 7.   

VESTING

   6 8.   

INVESTMENT OF ACCOUNTS

   7 9.   

VALUATION

   8 10.   

DISTRIBUTIONS

   8 11.   

AMENDMENT OR TERMINATION

   11 12.   

NATURE OF OBLIGATIONS OF NYSE

   12 13.   

NON-ASSIGNMENT OF INTEREST

   12 14.   

NOT AN EMPLOYMENT CONTRACT

   13 15.   

WITHHOLDING

   13 16.   

DESIGNATION OF BENEFICIARY(IES)

   13 17.   

SEVERABILITY OF PROVISIONS

   14 18.   

CLAIMS PROCEDURES

   14 19.   

GOVERNING LAW AND INTERPRETATION

   15 20.   

OTHER COMPANY BENEFIT AND COMPENSATION PROGRAMS

   15 21.   

NON-EXCLUSIVITY

   15 22.   

COMPLIANCE

   15 23.   

HEADINGS AND CAPTIONS

   16 24.   

GENDER AND NUMBER

   16



--------------------------------------------------------------------------------

1.

INTRODUCTION

 

1.1. This instrument sets forth the terms and conditions of the Securities
Industry Automation Corporation Supplemental Incentive Plan (the “Plan”), as
amended and restated effective January 1, 2008. The Plan was adopted effective
January 1, 1999 and was amended and restated effective January 1, 2002. The Plan
was thereafter amended to comply with Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”). The purpose of this amendment and restatement
is to bring the Plan into compliance with final regulations under Section 409A
of the Code and to update the administrative provisions of the Plan.

 

1.2. The purpose of the Plan is to provide supplemental incentive benefits to,
or on account of, certain employees of the Employer, as defined herein, who meet
the eligibility requirements of the Plan. It is intended that the Plan shall aid
the Employer in retaining and attracting employees whose abilities, experience
and judgment can contribute to the continued progress of the Employer. The Plan
is being maintained primarily for the purpose of providing deferred compensation
for a select group of management or highly compensated employees of the
Employer.

 

1.3. The benefits of any Participant, as defined herein, who incurred a
Separation from Service, as defined herein, prior to January 1, 2008, or the
surviving Beneficiary, as defined herein, of any deceased Participant who died
prior to January 1, 2008, shall be governed under the terms of the Plan in
existence at the time of the Participant’s Separation from Service (including as
a result of death), except as otherwise specifically provided in the Plan.
Notwithstanding the foregoing, the form and timing of distribution of any
benefits under the Plan to any individual which commence on or after January 1,
2008 shall be determined under the provisions of this Plan.

2.

DEFINITIONS

 

2.1. “Account” means the bookkeeping account established for a Participant under
the Plan and to which Contributions with respect to such Participant are
credited from time to time, as adjusted from time to time as provided in the
Plan.

 

2.2. “Administrator” means the person or persons so designated and acting under
Section 4 of the Plan.

 

2.3. “Affiliated Company” means The Depository Trust & Clearing Corporation, The
Depository Trust Company, National Securities Clearing Corporation, New York
Stock Exchange, Inc., and/or the American Stock Exchange LLC; provided, however,
that any of the foregoing companies shall cease to be an Affiliated Company if
it becomes a member of the NYSE Controlled Group.

 

2.4.

“Annual Incentive Award” means the total annual incentive award, if any, paid on
or before March 31, 2006 to a Participant or deferred by a Participant under the
Securities



--------------------------------------------------------------------------------

 

Industry Automation Corporation Supplemental Executive Savings Plan, as amended
from time to time, with respect to a Plan Year pursuant to the annual incentive
award program applicable to such Participant.

 

2.5. “Base Salary” means the base salary of a Participant from the Employer
during any Plan Year without regard to reduction therein pursuant to any salary
reduction agreement then in effect under any plan or agreement sponsored by the
Employer.

 

2.6. “Beneficiary” means the person or persons designated by the Participant on
his or her most recent Distribution Option Election Form to receive any death
benefits payable under the Plan.

 

2.7. “Board” means the Board of Directors of NYSE.

 

2.8. “Code” means the Internal Revenue Code of 1986, as amended.

 

2.9. “Committee” means the Committee designated by the NYSE to act under the
Plan in the manner herein set forth herein.

 

2.10. “Contribution” means a bookkeeping entry to a Participant’s Account in an
amount determined pursuant to Section 6 of the Plan.

 

2.11. “Distribution Option Election Form” means the form provided by the
Administrator and completed by the Participant indicating the form in which such
Participant’s benefit shall be distributed and designating such Participant’s
Beneficiary. Beneficiary designations shall be made in accordance with
Section 16.

 

2.12. “Eligible Commission” means 100% of the commissions which Sector, Inc.
pays on or before March 31, 2006 to any commission eligible employee for a Plan
Year, but not in excess of 40% of his or her annualized rate of Base Salary as
of the last day of the prior Plan Year; provided, however, that in a
Participant’s initial year of employment, Eligible Commissions shall not exceed
40% of such Participant’s annualized rate of Base Salary as of the last day of
the Plan Year in which such Participant was initially employed.

 

2.13. “Eligible Employee” means (1) any employee of the Employer who as of the
last day of the Plan Year had the title of vice president, (2) any non-officer
employee of an Employer who as of the last day of the Plan Year had a Base
Salary at least equal to the control point of the salary range of the highest
non-officer salary grade for the Plan Year, or (3) any commission eligible
employee of Sector, Inc. whose aggregate Base Salary and Eligible Commissions as
of the last day of the Plan Year were at least equal to the control point of the
salary range of the highest non-officer salary grade for the Plan Year.
Notwithstanding the foregoing provisions of this Section 2.13, the term
“Eligible Employee” shall not include any consultant, Leased Employee (within
the meaning of Section 414(n) of the Code) or any other individual providing
services to the Employer who is not included on the payroll records of the
Employer as an employee (regardless of whether that individual would otherwise
be required to be treated as an employee for any other reason).



--------------------------------------------------------------------------------

In the event it is determined that a Participant has failed to meet the
eligibility requirements for a Plan Year, such Participant shall continue to
participate in the Plan, but no Contribution will be made on behalf of such
Participant pursuant to Section 6 of the Plan for such Plan Year.

 

2.14. “Employer” means NYSE on or after November 1, 2006 and prior to
November 1, 2006, SIAC and/or Sector, Inc.

 

2.15. “NYSE” means NYSE Group, Inc. and any successor by merger, consolidation,
purchase or otherwise.

 

2.16. “NYSE Controlled Group” shall mean NYSE and any corporation which is a
member of a controlled group of corporations (as defined in Code Section
on 414(b)) which includes NYSE and any trade or business (whether or not
incorporated) which is under common control (as defined in Code Section 414(c))
with NYSE.

 

2.17. “Participant” means (i) an Eligible Employee covered under the Plan in
accordance with Section 3, (ii) any individual with an Account balance under the
Plan who ceased being an Eligible Employee by reason of his or her transfer from
the NYSE Controlled Group to an Affiliated Company and (iii) an individual with
a vested Account balance under the Plan pursuant to Section 7.1 hereof.

 

2.18. “Plan” means the Securities Industry Automation Corporation Supplemental
Incentive Plan, as set forth herein and as amended from time to time.

 

2.19. “Plan Year” means the calendar year in which a Participant’s Annual
Incentive Award is earned, or if applicable, the calendar year in which a
Participant’s Eligible Commission is earned.

 

2.20. Separation from Service” shall mean the termination of employment of an
Employee with the NYSE Controlled Group for any reason whatsoever, including but
not limited to death, Total Disability, retirement, resignation or involuntary
termination, provided, that, such employment termination constitutes a
“separation from service” within the meaning of Section 409A(a)(2)(A)(i) of the
Code and the Treasury Regulations issued thereunder.

 

2.21. “Specified Employee” shall mean a Participant who, as of the date of his
Separation from Service, is a key employee (as defined under Code
Section 416(i)(1)(A)(i), (ii) or (iii) but determined without reference to Code
Section 416(i)(5)) of the Employer, as determined in accordance with the rules
and procedures specified by the Committee in accordance with the requirements of
Section 409A of the Code and the Treasury Regulations issued thereunder. The
status of a Participant as a Specified Employee during the Measurement Period
(defined herein) shall be determined annually on December 31st of the Plan Year
immediately preceding the Measurement Period (“Identification Date”). The
Measurement Period shall be the twelve (12) month period beginning on the
April 1st succeeding the Identification Date for which it relates and ending on
the March 31st of the following Plan Year.



--------------------------------------------------------------------------------

2.22. “Total Disability” shall mean an incapacity for which the Participant is
(a) receiving, for a period of at least three months, disability benefits under
the NYSE’s Long Term Disability Plan by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expect to last for a continuous period of not less than twelve (12) months,
(b) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, and would be eligible to receive benefits under NYSE’s
Long Term Disability Plan if he or she participated in such plan or (c) for
which the Participant is receiving Social Security disability benefits.

 

2.23. “Year of Service” shall mean an uninterrupted period of twelve months in
which a Participant is employed by an Employer or an Affiliated Company,
commencing on such Participant’s first day of such employment; provided,
however, that if a Participant transfers from the Employer to an Affiliated
Company, a Year of Service shall include such Participant’s service with the
Affiliated Company only if such Participant has not incurred a Separation from
Service prior to becoming an employee of the Affiliated Company and only if such
transfer from the NYSE Controlled Group to an Affiliated Company occurred prior
to January 1, 2008.

3.

ELIGIBILITY

 

3.1. Participation in the Plan shall be solely within the discretion of the
Employer. Unless otherwise provided by the Employer, each Eligible Employee is a
Participant in the Plan. No employee shall become a Participant in the Plan on
or after March 31, 2006.

4.

ADMINISTRATION

 

4.1 The Administrator and the Committee shall have the full power and authority
to interpret, construe and administer this Plan in their sole discretion based
on the provisions of the Plan documents and to decide any questions and settle
all controversies that may arise in connection with the Plan. Interpretations
and constructions of the Plan made by the Administrator and the Committee and
actions taken thereunder, made in their sole discretion, including any valuation
of the benefit under the Plan, any determination under this Section 4 or under
Section 18, or the amount of the payment to be made hereunder, shall be based on
the Plan documents and shall be final, binding and conclusive on all persons for
all persons. Neither the Administrator nor any member of the Committee (or any
designee of the Committee) shall be liable to any person for any action taken or
omitted in connection with the interpretation and administration of this Plan.
To the extent that a form prescribed by the Committee (or its designee) to be
used in the operation and administration of the Plan does not conflict with the
terms and provisions of the Plan document, such form shall be evidence of
(i) the Committee’s interpretation, construction and administration of this Plan
and (ii) decisions or rules made by the Committee (or its designee) pursuant to
the authority granted to the Committee under the Plan.



--------------------------------------------------------------------------------

4.2 The Plan shall be subject to, and administered in accordance with, the Rules
of Operation and Administration of the NYSE Group, Inc. and Affiliates
NonQualified Deferred Compensation Plans, the provisions of which are attached
hereto as Exhibit A.

 

4.2 All fees and expenses incurred in administering the Plan will be paid by the
NYSE.

 

4.3 All elections and other actions required or permitted by Participants under
the Plan shall be made in writing on the Distribution Option Election Form or in
such other manner as the Administrator may prescribe from time to time. A
Distribution Option Election Form shall be effective only if received and
approved by the Administrator.

 

4.4 The Committee shall have the authority to adopt, alter or repeal such
administrative rules, guidelines and practices governing the Plan and perform
all acts as it shall from time to time deem advisable; to construe and interpret
the terms and provisions of the Plan; and to otherwise supervise the
administration of the Plan. The Committee, in its discretion, may delegate its
authority hereunder to one or more Employees of the Employer for purposes of
handling the day-to-day administration of the Plan.

5.

PARTICIPANT ACCOUNTS

 

5.1. The Administrator shall establish as a bookkeeping entry an individual
Account for each Participant under the Plan. Thereafter, the Administrator shall
credit each Participant’s Account with all Contributions under the Plan with
respect to the Participant and earnings and/or losses pursuant to Section 9
below.

6.

CONTRIBUTIONS

 

6.1. As soon as practicable after the Annual Incentive Award with respect to a
Plan Year is paid, each Employer shall credit the Account of each of its own
Participants who were Eligible Employees on the last day of such Plan Year with
a Contribution in an amount determined as follows:

 

  (a) If, as of the last day of such Plan Year, the Participant had the title of
vice president of the Employer, the Employer shall make a Contribution to such
Participant’s Account equal to 10% of such Participant’s Annual Incentive Award
for such Plan Year.

 

  (b) If, as of the last day of such Plan Year, the Participant is not a
commission eligible employee of Sector, Inc. and has a title other than vice
president of the Employer, the Employer shall make a Contribution to such
Participant’s Account equal to 8% of such Participant’s Annual Incentive Award
for such Plan Year.

 

  (c) If, as of the last day of the Plan Year, the Participant is a commission
eligible employee of Sector, Inc., the Employer shall make a Contribution to
such Participant’s Account equal to 8% of such Participant’s Eligible Commission
for such Plan Year.



--------------------------------------------------------------------------------

However, if on the last day of any Plan Year a Participant is an Eligible
employee of both SIAC and Sector, Inc. and is not a commission eligible employee
of Sector, Inc., the Contribution to such Participant’s Account shall be made by
the Employer paying such Annual Incentive Award.

No Participant contributions to the Plan are required or permitted.

Notwithstanding the foregoing, no credit shall be made to the Account of a
Participant with respect to an Annual Incentive Award or Eligible Commission
paid to a Participant after March 31, 2006.

7.

VESTING

 

  (a) Subject to Section 7.2 below, each Participant’s Account shall become
vested upon the first to occur of the following:

 

  (1) The Participant’s attainment of age 65 while in the service of the NYSE
Controlled Group;

 

  (2) The Participant’s attainment of age 50 with 20 Years of Service;

 

  (3) The Participant’s attainment of age 55 with 5 Years of Service; or

 

  (4) The Participant’s Separation From Service by reason of death or Total
Disability.

 

  (b) Notwithstanding the foregoing, amounts credited to a Participant’s Account
after May 18, 2005 shall, subject to Section 7.2, become vested upon the first
to occur of the following:

 

  (1) The Participant’s attainment of age 65 while in the service of an Employer
or, if the Participant transferred employment directly to an Affiliated Company,
while in the service of an Affiliated Company;

 

  (2) 10 years after the date the amount is credited to the Participant’s
Account;

 

  (3) The Participant’s attainment of age 55 with 10 Years of Service; or

 

  (4) The Participant’s Separation From Service by reason of death or Total
Disability;

provided, however, that this Section 7.1(b) shall be null and void as of
December 2, 2005.

 

  (c)

Subject to Section 7.2 below, the Account of each Participant who terminates
employment by reason of a transfer of employment without intermediate employment
to an Affiliated Company prior to January 1, 2008 and who is in the employment
of an Affiliated Company as of December 31, 2007 shall become vested in his or
her Account as of December 31, 2007. Each Participant who



--------------------------------------------------------------------------------

 

terminates employment by reason of a transfer of employment (with or without
intermediate employment) to an Affiliated Company on or after January 1, 2008
and who is not vested in his or her Account as of transfer of employment shall
forfeit his or her Account.

 

7.2. If a Participant is promoted to the position of senior vice president of
the Employer, or any position higher than that of senior vice president, the
Administrator shall calculate:

 

  (a) such Participant’s lump-sum benefit under the Securities Industry
Automation Corporation Supplemental Executive Retirement Plan, as amended from
time to time (the “SERP”), recognizing the applicable percentage of his or her
Incentive Award (as that term is defined in the SERP (the “Incentive Award”) as
determined under the SERP;

 

  (b) such Participant’s limp-sum benefit under the SERP determined without
regard to the applicable percentage of his or her Incentive Award; and

 

  (c) the difference between the amount determined under Section 7.2(a) and the
amount determined under Section 7.2(b) above.

In determining the lump sum amounts under (a) and (b) above, the interest rate
and mortality rate assumptions shall be the interest rate and mortality rate
assumptions which would apply under the SERP if the Participant had been
terminated on the date of his promotion. In addition, a lump sum amount
calculated under (a) or (b) above shall be equal to the present value of the
SERP benefit which would be paid at age 65 if such Participant were vested and
terminated on his promotion date.

If the amount determined pursuant to Section 7.2(c) above exceeds such
Participant’s Account balance as of the date of such promotion, such Participant
shall no longer be entitled to any benefit under the Plan regardless of his or
her vested status under Section 7.1 above and such Participant’s Account balance
shall be forfeited to the Employer. If the amount determined pursuant to
Section 7.2(c) above is less than the balance of such Participant’s Account as
of the date of such promotion, such Participant shall no longer be entitled to
any benefit under the Plan regardless of his or her vested status under
Section 7.1 above, and the Employer shall make a one-time contribution to such
Participant’s account under the Securities Industry Automation Corporation
Supplemental Executive Savings Plan, as amended from time to time, equal to the
difference between such Participant’s Account balance on the date of such
promotion and the amount determined pursuant to Section 7.2(c) above.

Notwithstanding the foregoing, this Section 7.2 shall be null and void effective
as of May 18, 2005; provided, however, that no amount shall be transferred to
the Securities Industry Automation Corporation Supplemental Executive Savings
Plan pursuant to this Section 7.2 in Plan Years beginning on or after January 1,
2005.

8.

INVESTMENT OF ACCOUNTS

 

8.1.

During and for each Plan Year, the balances in each Participant’s Account will
be deemed to be invested as of the date Contributions are credited to such
Account under the Plan in such investment vehicle(s) as selected by the NYSE in
its sole discretion. The NYSE



--------------------------------------------------------------------------------

 

shall, in its sole discretion, have the right at any time and from time to time
to change the investment vehicle(s) or to offer Participants the ability to
direct, subject to rules and procedures established by the Administrator, the
deemed investment of their respective Accounts among the investment vehicle(s)
designated at any time and from time to time by the NYSE in its sole discretion.

 

8.2. At the end of each calendar month, or such other period as the
Administrator shall determine in its sole discretion, each Participant’s Account
shall be adjusted pursuant to Section 9 and such adjusted Account balance shall
then be reinvested for the immediately succeeding calendar month, or other
applicable period.

9.

VALUATION

 

9.1. At the end of each calendar month (or more frequently as the Administrator,
in its sole discretion, shall direct), the balance in the Account of each
Participant shall be determined by the Administrator, taking into account any
increase therein resulting from Contributions for such calendar month (or other
valuation period) under Section 6, if any, and any earnings or losses
attributable to such Participant’s existing Account balance and any decrease
therein resulting from the distribution to such Participant, or such
Participant’s Beneficiary(ies), of any portion of such Account pursuant to
Section 10 below. The balance determined as of the end of each Plan Year shall
be communicated in writing to each Participant or Benefitiary(ies) if
applicable, as soon as practicable after the end of each Plan Year.

10.

DISTRIBUTIONS

 

10.1. Distributions on Separation from Service other than by Death.

 

  (a) The Account of a Participant who incurs a Separation from Service on or
after January 1, 2007 shall be distributed upon his or her Separation From
Service in 10 annual installments, commencing on the first day of the month
coincident with or next following the date on which such Separation from Service
occurs. Each annual installment will be determined by dividing the value of such
Participant’s Account at the time of the distribution by the number of remaining
unpaid annual installments. Each subsequent installment shall be paid on the
annual anniversary date of the first installment, until 10 annual installments
have been paid.

 

  (b) Each Participant who incurs a Separation from Service before January 1,
2007 may select from one of the following Separation from Service distribution
options under the Plan:

 

  (1) A lump sum payment on the first day of the month next following the date
on which the Participant’s Separation From Service occurs;



--------------------------------------------------------------------------------

  (2) A deferred lump sum payment payable on the first day of the month next
following the date on which the first anniversary of the Participant’s
Separation from Service occurs;

 

  (3) Annual installments over a period of 2, 3, 4, 5, or 10 years, commencing
on the first day of the month next following the date on which such Separation
from Service occurred. Each annual installment will be determined by dividing
the value of such Participant’s Account at the time of the distribution by the
number of remaining unpaid annual installments. Each subsequent installment
shall be paid on the annual anniversary date of the first installment, until the
number of annual installments elected by the Participant have been paid; or

 

  (4) Deferred annual installments over a period of 2, 3, 4, 5 or 10 years,
commencing on the first anniversary of the first day of the month next following
the date on which such Separation from Service occurred. Each annual installment
will be determined by dividing the value of such Participant’s Account at the
time of the distribution by the number of remaining unpaid annual installments.
Each subsequent installment shall be paid on the annual anniversary date of the
first installment, until the number of annual installments elected by the
Participant have been paid.

 

(c)      (1)              In the case of a Specified Employee who incurs a
Separation from Service on or after November 1, 2006, unless the termination is
due to death or Total Disability, distribution of his or her benefits shall
commence on the later of (i) the first day of the calendar month which is at
least six (6) calendar months after such Separation from Service or (ii) the
otherwise applicable date determined pursuant to the foregoing provisions of
this Section. The first installment shall include any payments which would
otherwise have been made under the provisions of the Plan had the Participant
not been a Specified Employee.

 

  (2) If a Participant not described in subparagraph (c)(1) above who is an
officer of the Employer or of another member of the NYSE Controlled Group incurs
a Separation from Service (other than by death or Total Disability) on or after
November 1, 2006 and before January 1, 2008, distribution of his or her benefits
shall commence on the later of (i) the first day of the first calendar month
which is at least six (6) calendar months after such Separation from Service or
(ii) the otherwise applicable date determined pursuant to the foregoing
provisions of this Section. The first installment shall include any payments
which would otherwise have been made under the provisions of the Plan had the
Participant not been an officer of the Employer or of another member of the NYSE
Controlled Group.

 

  (3) Notwithstanding the foregoing, the amendments to this Section 10.1(c)
shall not cause an amount to be paid in 2008 that would not otherwise be payable
in 2008 prior to the amendments made by this Section 10.1(c).



--------------------------------------------------------------------------------

  (d) In the case of a Participant who incurs a Separation from Service on or
after January 1, 2007, in the event of his or her death after his or her
Separation From Service, the death benefit payable to the Participant’s
Beneficiary shall be annual installments equal to 10 minus the number of annual
installments (if any) paid to the Participant prior to his or her death. Any
payments to the Beneficiary shall be made at the same time as such payments
would have been made to the Participant had the Participant survived.

 

  (e) In the case of a Participant who incurs a Separation from Service before
January 1, 2007, in the event of his or her death after his or her Separation
From Service, any balance remaining in such Participant’s Account on the date of
his or her death shall be distributed to his or her Beneficiary in accordance
with the distribution option selected by such Participant for distributions to
himself or herself on the most recent Distribution Option Election Form filed by
such Participant prior to the date of his or her Separation From Service.

 

10.2. Pre-Separation From Service Death Benefits.

In the case of a Participant who dies prior to his or her Separation from
Service and on or after January 1, 2007, the death benefit payable hereunder
shall be in 10 annual installments, commencing on the first day of the month
coincident with or next following the date of the Participant’s death. Each
annual installment will be determined by dividing the value of such
Participant’s Account at the time of the distribution by the number of remaining
unpaid annual installments.

In the case of a Participant who dies prior to his or her Separation from
Service and before January 1, 2007, any balance remaining in such Participant’s
Account on the date of his or her death shall be distributed to his or her
Beneficiary in accordance with the distribution option selected by such
Participant for distributions to himself or herself on the most recent
Distribution Option Election Form filed by such Participant prior to the date of
his or her Separation From Service. If a Participant has not selected a
distribution option prior to the date of his or her death, such Participant’s
Account shall be distributed in a lump sum on the first day of the month
following the Participant’s death.

 

10.3. De Minimis Lump Sum.

 

  (a)

Notwithstanding any other provision of the Plan to the contrary, effective as of
January 1, 2005, if the value of (a) a Participant’s vested Account under the
Plan and (b) his or her vested accounts under all other non-qualified, defined
contribution deferred compensation plans of members of the NYSE Controlled Group
attributable to contributions made by members of the NYSE Controlled Group,
other than contributions made at the election of the Participant, is less than
the limitation under Section 402(g)(1)(B) of the Code ($15,500 for 2008 and
$16,500 for 2009) for the year of his or her Separation from Service, then upon
his or her Separation From Service, such vested Account shall be distributed to
the Participant (c) if such Participant is not a Specified Employee. in a lump
sum amount on the first day of the month coincident with or next following such



--------------------------------------------------------------------------------

 

Separation From Service, and (d) unless the termination is due to death or Total
Disability, if the Participant is a Specified Employee, in a single lump sum
amount as of the first day of the first calendar month which is at least six
(6) months after such Participant’s Separation From Service.

 

  (b) Notwithstanding any other provision of the Plan to the contrary, effective
as of January 1, 2005, if the value (a) of the Participant’s Account under the
Plan and (b) his or her vested accounts under all other non-qualified, defined
contribution deferred compensation plans of members of the NYSE Controlled Group
attributable to contributions made by members of the NYSE Controlled Group,
other than contributions made at the election of the Participant, to be
distributed to a Beneficiary upon the death of a Participant has a value of less
than the limitation under Section 402(g)(1)(B) of the Code ($15,500 for 2008 and
$16,500 for 2009) for the year of the Participant’s death, such Account shall be
distributed in a single lump sum amount on the first day of the month coincident
with or next following the Participant’s death.

 

  (c) This Section 10.3 shall not apply to any Participant unless the payment
results in the termination and liquidation of the entirety of the Participant’s
interest under the Plan and all other non-qualified, defined contribution
deferred compensation plans of members of the NYSE Controlled Group attributable
to contributions made by members of the NYSE Controlled Group, other than
contributions made at the election of the Participant.

 

10.4. Effect of Domestic Relations Order. Notwithstanding any other provision of
the Plan to the contrary, to the extent permitted by Section 409A of the Code,
the time of payment or schedule of payment of a benefit may be accelerated to
the extent required by a domestic relations order (as defined in
Section 414(p)(1)(B) of the Code); provided that such payment is required to be
made to an individual other than the Participant.

 

10.5. Distribution After Transfer to Affiliated Company Prior to January 1,
2008. Pursuant to the Preamble to the final regulations issued under Code
Section 409A and Notice 2007-86 and notwithstanding any other provisions of the
Plan to the contrary, a Participant who transferred employment to an Affiliated
Company without intermediate employment prior to January 1, 2008 and who is
vested in his or her Account as of December 31, 2007 shall receive distribution
(in the form of 10 annual installments as described in Section 10.1(a) or as a
lump sum as described in Section 10.3, as applicable) of his or her Account as
soon as administratively practicable after January 1, 2008, but in no event
later than 90 days after January 1, 2008, unless the provisions of those
sections related to Specified Employees apply, in which case the distributions
shall be in accordance with the provisions of those sections applicable to
Specified Employees.

11.

AMENDMENT OR TERMINATION

 

11.1.

The Plan may be amended, modified or terminated at any time by the Board, (or a
duly authorized committee thereof) or a person designated by the Board; provided
that no such amendment, modification or termination shall reduce a Participant’s
vested Account



--------------------------------------------------------------------------------

 

balance or materially adversely affect the distribution schedule of any
Participant’s Account as of the effective date of any such amendment,
modification or termination without the consent of the Participant (or, if the
Participant is deceased, his or her Beneficiary(ies)). Upon termination of the
Plan, distributions may be made in accordance with the provisions of the Plan as
if no such termination had occurred. Any distributions at any other time or in
any other form following termination of the Plan shall be permitted only to the
extent permissible under Section 409A of the Code and Treasury regulations and
other applicable guidance issued under Section 409A.

12.

NATURE OF OBLIGATIONS OF NYSE

 

12.1. NYSE will make all benefit payments under the Plan to Participants or, if
applicable, Beneficiaries. No funds or assets of the Employer or any Affiliated
Company will be segregated or physically set aside with respect to the Plan.

 

12.2. Notwithstanding the foregoing, the Employer may contribute assets to a
trust fund in order to assist the Employer in paying some or all benefits to
Participants and/or their Beneficiaries. However, the Employer will attempt to
ensure that no funds or assets shall be segregated or physically set aside with
respect to the Employer’s obligations under the Plan in a manner which would
cause the Plan to be “funded” for purposes of ERISA and/or the Internal Revenue
Code. This Plan shall be maintained to provide supplemental retirement benefits
for a select group of management and highly compensated employees. Any
Participant’s Account under the Plan is maintained for recordkeeping purposes
only and is not to be considered as funded for tax or ERISA purposes. If the
Employer establishes a trust fund in connection with the Plan, the assets of
such trust fund shall be subject to the claims of the general creditors of the
Employer in the event that the Employer becomes insolvent.

 

12.3. A Participant or Beneficiary, where applicable, will not have any interest
in any specific asset of the Employer, any member of the NYSE Controlled Group
or any Affiliated Company as a result of the Plan. The only right of a
Participant or Beneficiary to receive benefits under the Plan will be that of an
unsecured general creditor of the Employer.

13.

NON-ASSIGNMENT OF INTEREST

 

13.1. Except as may be required by law, benefits payable under the Plan will not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, levy or charge. Any attempt to do so shall be
void; nor shall any amount in any manner be subject to any claims for the debts,
contracts, liabilities, engagements or torts of the Participant (or the
Participant’s Beneficiary or personal representative) entitled to such benefit.
No Participant shall be entitled to borrow at any time any portion of the
Participant’s Account balance under the Plan.



--------------------------------------------------------------------------------

14.

NOT AN EMPLOYMENT CONTRACT

 

14.1. The existence of this Plan and/or participation in it shall not create any
right of the Participant to continue in the employ of the NYSE Controlled Group
and/or any Affiliated Company for any specific length of time.

15.

WITHHOLDING

 

15.1. All benefits payable under the Plan shall be subject to applicable
Federal, foreign, state, local, income, or other taxes imposed in accordance
with applicable law. The Participants, their Beneficiaries and personal
representatives shall bear any and all Federal, foreign, state, local, income,
or other taxes imposed in accordance with applicable law on amounts credited
and/or paid under the Plan. The Employer shall have the right to deduct from any
payment or settlement under the Plan or from any other compensation payable by
an Employer to a Participant, any Federal, foreign, state, local, income, or
other taxes of any land which the Administrator, in its sole discretion, deems
necessary to be withheld to comply with any applicable law, rule or regulation.

 

15.2. The Administrator may accelerate payment to Participants under the Plan to
provide for the payment of employment taxes under the Federal Insurance
Contributions Act (FICA) incurred with respect to the Plan and federal, state or
local income and withholding taxes as a result of the payment of such FICA
amount, up to the amount of such taxes due, as provided in Treasury Regulation
1.409A-3(j)(4)(vi) and other applicable guidance under Section 409A.

16.

DESIGNATION OF BENEFICIARY(IES)

 

16.1. Each Participant under the Plan shall designate a Beneficiary or
Beneficiaries to receive any payment which under the terms of the Plan becomes
payable on, after or as a result of the Participant’s death on his or her
Distribution Option Election Form. At any time prior to the Participant’s death,
any such designation may be changed or cancelled by the Participant without the
consent of any such beneficiary(ies). Any such designation, change or
cancellation must be on a Distribution Option Election Form and shall not be
effective until received and approved by the Administrator. If no
Beneficiary(ies) has been designated by a deceased Participant, or if the
designated Beneficiaries have predeceased the Participant, the Beneficiary shall
be the Participant’s estate. If the Participant designates more than one
Beneficiary, any payments under the Plan to such Beneficiaries shall be made in
equal shares unless the Participant has expressly designated otherwise, in which
case the payments shall be made in the shares designated by the Participant.



--------------------------------------------------------------------------------

17.

SEVERABILITY OF PROVISIONS

 

17.1. In the event any provision of the Plan is determined to be invalid or
unenforceable, or would serve to invalidate the Plan, that provision shall be
deemed to be null and void, and the Plan shall be construed as if it did not
contain the particular provision that would make it invalid. The Plan shall be
binding upon and inure to the benefit of (a) the Employer and its respective
successors and assigns, and (b) each Participant, his or her designees and
estate. Nothing in the Plan shall preclude the Employers or any Affiliated
Company from consolidating or merging into or with, or transferring all or
substantially all of its assets to, another corporation, or engaging in any
other corporate transaction.

18.

CLAIMS PROCEDURES

 

18.1. The Committee shall appoint an administrator (“Administrator”) who shall
have the authority and discretion to determine all initial claims for benefits
under the Plan by Participants or their Beneficiaries based on the Plan
documents. Within ninety (90) days after receiving a claim (or within forty-five
(45) days if the claim involves a determination of Total Disability (“Disability
Claim”)), the Administrator shall notify the Participant or Beneficiary of his
decision in writing, giving the reasons for the decision, if adverse to the
claimant, and the other required information specified in this Section 16. The
90-day period may be extended for up to one hundred and eighty (180) days (or in
the case of a Disability Claim, for seventy-five (75) days or up to a maximum of
one hundred and five (105) days), if the claimant is notified of the need for
additional time, including notification of the reason for the delay.
Notification of the need for an extension shall be provided by the Administrator
to the claimant prior to the end of the initial 90-day period or initial 45-day
period in the case of a Disability Claim. If the decision is adverse to the
claimant, the Administrator shall advise the claimant of the specific reason(s)
for the denial, the Plan provisions involved, of any additional information or
material that he must provide to perfect his claim and why, and of his right to
request a review of the decision, the procedures to be followed and the
claimant’s right to bring an action under Section 502(a) of ERISA following an
adverse benefit determination.

 

18.2. A claimant may request a review of an adverse decision by written request
to the Committee made within sixty (60) days (or within one hundred and eighty
days (180) days, if a Disability Claim) after receipt of the decision. The
claimant, or his duly authorized representative, may review pertinent documents
and submit written issues and comments. In the case of a Disability Claim, if
the Administrator is also a member of the Committee, such Administrator shall
not be permitted to review the appeal of such claim.

 

18.3.

Within sixty (60) days (or within forty-five (45) days if a Disability Claim),
after receiving a request for review, the Committee shall notify the claimant in
writing of (i) its decision; (ii) the specific reasons for the adverse benefit
determination, with references to the specific Plan provisions upon which the
denial is based; (iii) a statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to and



--------------------------------------------------------------------------------

 

copies of all documents, records and other information relevant to the claim;
and (iv) a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA. If the Committee determines that additional time is
needed to review the claim, the initial 60-day period (or initial 45-day period
in the case of a Disability Claim) may be extended by 60 days from the end of
the initial 60-day period or, in the case of a Disability Claim, by 45 days from
the end of the initial 45-day period. The extension notice will indicate the
special circumstances requiring the extension and will indicate the date by
which the Committee expects to make a determination upon review.

 

18.4. The Committee may at any time alter the claims procedure set forth above,
so long as the revised claims procedure complies with Section 503 of ERISA, and
the regulations issued thereunder (“ERISA Claims Procedure Rules”). For the
avoidance of doubt, the provisions of the ERISA Claims Procedure Rules are
incorporated herein by reference.

19.

GOVERNING LAW AND INTERPRETATION

 

19.1. To the extent legally required, the Code and ERISA shall govern this Plan,
and, if any provision hereof is in violation of any applicable requirement of
the Code or ERISA, the Board reserves the right to retroactively amend the Plan
to comply therewith. To the extent not governed by the Code and ERISA, the Plan
shall be construed and enforced in accordance with, and the rights of the
parties hereto shall be governed by, the laws of the State of New York, without
regard to the principles of conflict of laws thereof. This Plan shall not be
interpreted as either an employment or trust agreement.

20.

OTHER COMPANY BENEFIT AND COMPENSATION PROGRAMS

 

20.1. Payments and other benefits received by a Participant under the Plan shall
not be deemed a part of a Participant’s compensation for purposes of the
determination of benefits under any other employee welfare or benefit plans or
arrangements, if any, provided by the Employer or any Affiliated Company.

21.

NON-EXCLUSIVITY

 

21.1. The adoption of this Plan by the Employer shall not be construed as
creating any limitations on the power of the Employer to adopt such other
supplemental retirement income arrangements as it deems desirable, and such
arrangements may be either generally applicable or limited in application.

22.

COMPLIANCE

 

22.1.

Although the Employer makes no guarantee with respect to the tax treatment of
payments hereunder, the Plan is intended to comply with the requirements of
Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent.



--------------------------------------------------------------------------------

 

Accordingly, the NYSE reserves the right through the action of the Committee to
amend the provisions of the Plan at any time and in any manner without the
consent of Participants solely to comply with the requirements of Section 409A
and to avoid the imposition of an excise tax under Section 409A on any payment
to be made hereunder. Notwithstanding the foregoing, in no event whatsoever
shall the Employer be liable for any additional tax, interest or penalty that
may be imposed on a Participant by Section 409A or any damages for failing to
comply with Section 409A of the Code.

23.

HEADINGS AND CAPTIONS

 

23.1. The headings and captions herein are provided for reference and
convenience only. They shall not be considered a part of the Plan and shall not
be employed in the construction of the Plan.

24.

GENDER AND NUMBER

 

24.1. Wherever used in this Plan, the masculine shall be deemed to include the
feminime and the singular shall be deemed to include the plural, unless the
context clearly indicates otherwise.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the NYSE Group, Inc. has executed this amended and restated
Plan on this 22nd day of December, 2008.

 

NYSE GROUP, INC. By:   Leroy M. Whitaker, Senior Vice-President



--------------------------------------------------------------------------------

EXHIBIT A

RULES OF OPERATION AND ADMINISTRATION OF THE

NYSE GROUP, INC. AND AFFILIATES

NONQUALIFIED DEFERRED COMPENSATION PLANS

(As Amended and Restated Effective December 10, 2008)

 

1. Plans Covered by the Rules.

The term “Subject Plan” as used herein shall refer to the nonqualified deferred
compensation plans sponsored by the NYSE Group, Inc. and its affiliates, listed
on Exhibit 1 attached hereto.

Any reference to a “Subject Plan” herein shall be deemed to include, unless the
context clearly requires otherwise, any related contract or similar agreement,
and any other documents or instruments comprising a part of such plan. The term
“Rules” refers to the Rules of Operation and Administration as set forth herein
and as may be amended from time to time as provided herein.

These Rules shall not apply to any plan or program that is not specifically
listed in Exhibit 1.

 

2. NonQualified Plans Committee.

(A) Designation of Committee Members.

Subject to the provisions of sections 4 and 5 hereof, the authority to control
and manage the operation and administration of the Subject Plans, including the
control and management of the assets accumulated to pay benefits under the
Subject Plans, shall be vested jointly in a committee of three or more
individuals. Such committee shall be known as the “NonQualified Plans Committee
of NYSE Group, Inc. and Affiliates” (“Committee”). Each member of the Committee
shall be designated by the Board of Directors of NYSE Group, Inc. (“Board”) to a
one year term, and shall serve until the earliest of his death, incapacity,
resignation, termination of employment, removal, or expiration of one year from
the date of his appointment as a Committee member by the Board; provided,
however, that such term shall continue beyond one year until the appointment by
the Board of a successor to the Committee member. The term of any member of the
Committee may be renewed from time to time without limitation as to the number
of renewals. Any member of the Committee may resign upon not less than fourteen
(14) days advance written notice to the Board (which notice shall specify the
date on which such resignation shall take effect), provided that the Board may,
within its sole and absolute discretion, waive all or any portion of such
advance notice period. The Board also may, within its sole and absolute
discretion, remove any member of the Committee at any time with or without
cause. The Chairman of the Board may appoint a Committee member(s) to serve in
such



--------------------------------------------------------------------------------

capacity until the next meeting of the Board following such appointment(s),
where the Chairman of the Board deems such appointment(s) necessary or
appropriate. The Board may at any time appoint a Committee member(s) on a
temporary or interim basis (i.e., to serve for a period less than one year),
where the Board deems such an appointment(s) necessary or appropriate.

 

(B)   (1)      Chairman.

The members of the Committee shall appoint one of its members to act as
Chairman. Such Chairman shall have the power to call, and establish an agenda
for, and shall preside at, meetings of the Committee. The Chairman will also be
responsible for the scheduling of meetings. A meeting of the Committee may
additionally be called by a request to the Chairman by any two Committee
members. When such request is made, the Chairman promptly will schedule and
convene such meeting. Any Committee member may include an item or items on the
meeting agenda by making a request to the Chairman in advance of the
distribution of such agenda that such item or items be included.

 

  (2) Chairman of the Meeting.

In the absence of the appointment of a Chairman (or in the absence of such
Chairman from a meeting), the members of the Committee then present shall choose
one of its members then present to preside over that meeting as Chairman of the
meeting.

 

  (3) Secretary.

The Committee shall appoint a Secretary who shall maintain the records of the
Committee and perform such other duties as may be allocated to him in writing by
the Committee. The Secretary may, but need not, be a member of the Committee.
The Secretary shall have the authority to certify the minutes and resolutions of
the Committee, and all persons dealing with the Committee shall be fully
protected in acting in reliance thereon.

The Secretary will be responsible for the preparation of proposed agendas for
meetings. The Secretary will furnish a copy of all proposed agendas to the
Chairman and obtain the Chairman’s approval of the agenda prior to distribution
to the Committee members. When practicable, a copy of such agendas shall be
distributed by the Secretary to each Committee member in advance of the meeting
and shall serve as notice therefor.

 

  (4) Secretary of the Meeting.

The Chairman of the meeting may appoint a secretary of the meeting for the
purpose of taking the minutes thereof. Such person may, but need not, be the
Secretary of the Committee or a member of the Committee.

 

  (C) Reliance on Written Instruments.

To the extent permitted by applicable law, the Committee may act upon any
written instrument, certificate, or paper believed to be genuine and to be
signed or presented by a duly authorized person or persons, and may accept the
same as conclusive evidence of the truth and accuracy of the statements therein
contained.



--------------------------------------------------------------------------------

  (D) Execution of Documents.

The Committee may designate any of its members to execute and deliver on its
behalf documents and instruments of such types and bearing on such matters as
may be specified by the Committee, and any such document or instrument may be
accepted and relied upon as the act of the Committee. Any such designation shall
be in writing (or in exigent circumstances, conveyed orally and set forth in a
written designation as soon as practicable thereafter) and shall specify the
Committee member or members so designated, the documents and instruments that
said member(s) may execute and delivery and all other terms of the designation.

 

3.  

Investment Powers of the Committee and Designation of

Trustees or Custodians, Investment Managers and Insurance Carriers.

 

  (A) Designation of Trustee or Custodian.

The Committee shall have the power to appoint trustees, custodians or insurance
carriers to hold (and, at the direction of the Committee, manage) the assets
accumulated to pay benefits under any Subject Plan, subject to a written
agreement between the Committee and such trustees, custodians or insurance
carriers setting forth the rights, responsibilities and obligations of each
party.

 

  (B) Investment Powers of the Committee and Designation of Investment Manager
and Investment Funds.

The Committee may appoint one or more investment managers to manage (including
the power to acquire and dispose of) all or a portion of the assets accumulated
to pay benefits under any Subject Plan. The Committee may also designate funds
maintained or established by a bank, trust company, insurance company, mutual
fund or investment company to include as investment alternatives from among
which participants and their beneficiaries may elect to invest their notional
accounts under a Subject Plan.

 

  (C) Manner of Designation.

The designations and appointments authorized under this section 3 shall be upon
such terms and conditions as the Committee may determine, provided that, the
Committee shall not enter into any agreement under this section 3 which does not
provide for the termination thereof by the Committee upon reasonably short
notice under the circumstances to the other party or parties to the agreement.

 

  (D) Monitoring of Investment Funds.

The Committee (or its authorized representative) shall meet from time to time
with any representatives of funds maintained or established by a bank, trust
company, insurance company, mutual fund or investment company that have been
designated as investment alternatives from among which participants and their
beneficiaries may elect to invest their notional accounts under the respective
Subject Plan for the purpose of reviewing the activities of the fund and
monitoring its investment performance.



--------------------------------------------------------------------------------

4. Amendment of Plans and Compliance with Applicable Law.

The Committee shall have the power to adopt amendments to a Subject Plan that do
not increase costs of the NYSE Group, Inc. and its affiliates by more than a de
minimis amount and do not materially modify the liabilities, responsibilities,
duties or authorities of the Committee or its members or of the Board or its
members. The Committee shall have the power to recommend to the Board for its
consideration any other amendment to a Subject Plan.

 

5. Reports of the Committee.

The Committee shall report at least annually, to the Board or a specified
committee of the Board on the performance of its responsibilities with respect
to the Subject Plans (including, without limitation, reports on the overall
performance of any trustee, bank, investment manager, insurance carrier or other
persons to whom any of the Committee’s powers and responsibilities may have been
delegated pursuant to the Rules).

 

6. Power to Construe and Make Determinations.

Except as may otherwise be provided herein, the Subject Plans shall be
administered and operated by the Committee (or any committee, person or entity
duly authorized by the Committee). The Committee (or, where authorized, such
other committee, person or entity) shall have complete authority, in its sole
and absolute discretion, to construe or interpret the terms of the Subject Plans
and any related documents or underlying policies (other than the Rules) and make
findings of fact or law in connection with the construction, interpretation or
administration of the Subject Plans. However, no member of the Committee shall
participate in a determination of the Committee that directly affects his or her
benefit under the Subject Plans. Such authority shall include, without
limitation, the authority to decide the eligibility for and the amount of
benefits due under each respective Subject Plan to participants or their
beneficiaries thereunder. All such decisions and findings of fact or law shall
be final and binding upon all parties affected thereby.

 

7. Claims Procedure.

The Committee shall adjudicate a claim in accordance with the claims procedures
of the Subject Plan; provided, however, that, in the absence of a claim
procedure, the Committee shall have the power to establish a claims procedure
appropriate to such Subject Plan.

 

8. Amendment of Rules.

The Board shall retain the sole and exclusive authority to amend the Rules;
provided, however, that the Board shall provide the members of the Committee
with at least fourteen (14) days advance written notice of the effective date of
any amendment which increases the liabilities, responsibilities, duties or
authorities of the Committee or its members, provided that the Committee members
may waive all or any portion of such advance notice period.

 

9. Indemnification.

NYSE Group, Inc. shall indemnify and hold the members of the Committee harmless
against liability incurred in the administration of the Subject Plans, except in
the case of the gross negligence or willful misconduct of any Committee member.

 



--------------------------------------------------------------------------------

Exhibit 1

 

Name of Plan

  

Status as of January 1, 2009

New York Stock Exchange, Inc.

ICP Award Deferral Plan

   Frozen

New York Stock Exchange, Inc.

Long Term Incentive Deferral Plan

   Frozen

New York Stock Exchange, Inc.

Capital Accumulation Plan

   Frozen

New York Stock Exchange, Inc.

Supplemental Executive Retirement Plan1

   Frozen

New York Stock Exchange, Inc.

Supplemental Executive Savings Plan2

   Active

Securities Industry Automation Corporation

Supplemental Executive Retirement Plan

   Frozen

Securities Industry Automation Corporation

Supplemental Executive Savings Plan

   Frozen

Securities Industry Automation Corporation

Supplemental Incentive Plan

   Frozen

American Stock Exchange LLC

Supplemental Executive Retirement Plan

   Frozen

American Stock Exchange Inc. Supplementary

Retirement and Savings Plan

   Frozen

American Stock Exchange Inc. Supplementary

Retirement and Savings Plan – A

   Frozen

 

1

The Securities Industry Automation Corporation Supplemental Executive Retirement
Plan was merged into the New York Stock Exchange, Inc. Supplemental Executive
Retirement Plan effective April 1, 2008. The three American Stock Exchange plans
listed above were merged into the New York Stock Exchange, Inc. Supplemental
Executive Retirement effective January 1, 2009.

2

The Securities Industry Automation Corporation Supplemental Executive Savings
Plan was merged into the New York Stock Exchange, Inc. Supplemental Executive
Savings Plan effective January 1, 2008.